Case 0:18-cv-61513-JEM Document 25-1 Entered on FLSD Docket 08/28/2019 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 0:18-cv-61513-JEM

   WESTCHESTER FIRE INSURANCE COMPANY,
   a Pennsylvania corporation,

                   Plaintiff,

              v.

    PIONEER CONSTRUCTION MANAGEMENT
    SERVICES, INC., a Florida corporation and DYAN
    RUEL MILES, an individual,

                   Defendants.
   ____________________________________________/

    AFFIDAVIT OF DEREK A. POPEIL IN SUPPORT OF WESTCHESTER’S VERIFIED
    MOTION FOR AWARD OF PREJUDGMENT INTEREST AND ATTORNEYS’ FEES

   STATE OF NEW JERSEY                    )
                                          )
   COUNTY OF SOMERSET                     )


             I, Derek A. Popeil, (Affiant) being duly sworn (affirmed) according to law, depose and

   say:

             1.     I am authorized to make this affidavit on behalf of Westchester Fire Insurance

   Company, being the holder of the office of Assistant Vice President and the Surety Claims

   Manager.

             2.     I am over eighteen years of age and I have personal knowledge of the facts set forth

   herein.

             3.     As Assistant Vice President and Surety Claims Manager, I am responsible for

   managing the claims against bonds issued by Westchester, including the claims asserted in this

   action.


                                                     1
Case 0:18-cv-61513-JEM Document 25-1 Entered on FLSD Docket 08/28/2019 Page 2 of 4




          4.      It is my responsibility in the regular course of business to obtain, maintain records,

   and review documents, related to claims filed against Bonds issued by Westchester. I am familiar

   with those records, and in the manner in which they are created, stored, and maintained by

   Westchester. The documents attached as Exhibits A-1 through A-11 to Melissa Rice’s affidavit

   [DE #4] are records kept by Westchester in the regular course of business. The claims documents

   contained therein were made at or near the time of occurrence of the matters set forth by, or from

   information transmitted by, a person with knowledge of those matters. The records attached thereto

   are the exact duplicates of the originals contained in the Wetchester Claims file for Pioneer

   Construction claims.

          6.      As such, I have reviewed the documents contained in the Westchester/Pioneer

   Construction claims file and provided to the Court as Exhibits A-1 through A-11 to Melissa Rice’s

   Affidavit [DE #4] and I have personal knowledge of its contents.

          7.      On or about February 17, 2012, Defendants Pioneer Construction Management

   Services, Inc. (Pioneer Construction) and Dyan Ruel Miles (Miles) jointly and severally (hereafter

   collectively, Defendants or Indemnitors), executed and delivered an Agreement of Indemnity in

   favor of Westchester (Indemnity Agreement). See Ex. A-1 to Affidavit of Melissia Rice [DE #4]

   for a true and correct copy of the Indemnity Agreement.

          8.      Pursuant to the Indemnity Agreement, Westchester received among other things,

   the written promise of Pioneer Construction and Miles to jointly and severally indemnify and hold

   Westchester harmless from any and all loss, claims, and expenses that Westchester might sustain

   as a consequence of executing and issuing payment and performance bonds. See Ex. A-1 to

   Affidavit of Melissia Rice [DE #4] for a true and correct copy of the Indemnity Agreement.




                                                    2
Case 0:18-cv-61513-JEM Document 25-1 Entered on FLSD Docket 08/28/2019 Page 3 of 4




            9.     Pursuant to the terms of the Indemnity Agreement, and in reliance thereon,

   Westchester issued bonds to Pioneer Construction as bond principal for various construction

   projects in Broward and Miami-Dade Counties, including:

                  a. Bond No. K09007945, dated May 30, 2014, in the amount of $1,500,000.00 to

                      Pioneer Construction as bond principal and Broward County Board of County

                      Commissioners as obligee (Bond No. 7945). A copy of Bond 7945 is attached

                      as Exhibit A-2 to the Affidavit of Melissa Rice [DE#4]

                  b. Bond No. K09263974, dated September 16, 2015, in the amount of $882,491.00

                      (Bond No. 3974). A copy of Bond 3974 is attached as Exhibit A-3 to Affidavit

                      of Melissa Rice [DE #4]

            10.   Westchester filed this lawsuit to enforce the Indemnitors contractual obligation to

   (1) indemnify Westchester for the paid losses already incurred; and (2) collateralize and exonerate

   Westchester so that it does not incur additional paid losses from the loss exposure it currently

   faces.

            11.   Westchester retained the law firm of Jonathan P. Cohen, P.A, to prosecute the

   matter and has incurred attorneys’ fees to date in the amount of $80,384.50, and costs in the amount

   of $599.90, as a result of defendants’ breach of the Indemnity Agreement. These amounts continue

   to accrue in the Koldaire litigation. I am familiar with these attorneys’ fees because Westchester

   retained the law firm of Jonathan P. Cohen, P.A.

            12.   I have reviewed the time records submitted by Jonathan P. Cohen, P.A. (Exhibits

   B-1 and B-2 to Affidavit of Jonathan P. Cohen, Esq.) and certify that they are the same as the

   records submitted to Westchester for payment.




                                                    3
Case 0:18-cv-61513-JEM Document 25-1 Entered on FLSD Docket 08/28/2019 Page 4 of 4
